101 N.J. Super. 299 (1968)
244 A.2d 310
EVELYN G. BROWN, GUARDIAN AD LITEM FOR PHYLLIS BROWN AND JULIE BROWN, PLAINTIFF-APPELLANT,
v.
UNSATISFIED CLAIM AND JUDGMENT FUND BOARD OF THE STATE OF NEW JERSEY, AND JACK E. MEREDITH, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued May 27, 1968.
Decided June 11, 1968.
*300 Mr. Howard H. Kestin argued the cause for appellant (Messrs. Hoffmann & Humphreys, attorneys).
Mr. Thomas J. Savage, Deputy Attorney General, argued the cause for defendant Unsatisfied Claim and Judgment Fund Board (Mr. Arthur J. Sills, Attorney General of New Jersey, attorney).
Before Judges SULLIVAN, FOLEY and LEONARD.
PER CURIAM.
We are in full agreement with the trial court's ruling, reported at 96 N.J. Super. 91 (Law Div. 1967), that the Unsatisfied Claim and Judgment Fund Law, N.J.S.A. 39:6-61 et seq., does not apply to an accident occurring outside the State of New Jersey, even though the vehicle, the operation of which allegedly caused the accident, was an uninsured automobile registered in this State.
Affirmed.